Even assuming that plaintiff is engaged in a lawful business (that is, that the sale of plaintiff's stock in trade is not in violation of state law), defendants have a right to peacefully picket to express their beliefs that such materials are offensive and *Page 10 
should neither be sold nor purchased. If defendants are able to persuade some potential purchasers of such material not to purchase it, plaintiff still has no right to deny defendants their First Amendment right to express their beliefs publicly but peacefully.
A most effective way to eliminate the sale of vulgar (but not legally obscene) publications is to persuade that portion of the general public who support such sales by their purchases to refrain from purchasing such publications. Defendants have a right to attempt to accomplish this purpose by peaceful picketing.